Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a focus-adjustable lighting device including, in combination, a first limiting member fixed on said housing and including a first limiting portion disposed in said semi-helical guide groove, and a second limiting portion spaced apart from said first limiting portion; and wherein, when said rotating member is rotated relative to said housing, said first limiting portion slides along said semi-helical guide groove to control a distance between said light guiding unit and said light source module, and said second limiting portion engages one of said concave grooves to restrict a stepwise rotation of said rotating member. 
These features are not disclosed or suggested by the prior of record.
Claims 2-24 depend on claim 1.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. 2016/0195245 discloses a lighting module having a cylindrical member 48, a plurality of helical grooves 50, lugs 52 and a second cylindrical member 21 (figure 3). 
U.S. 2010/0135013 discloses an illumination module having an outer tube 32, an inner tube 34, elongated grooves 322 and 324, and a post 342 (figure 2). 
U.S. 5,735,594 discloses a housing 2, a shade 3, spiral grooves 23 and projected bosses 342 (figures 2, 5 and 6). 
U.S. 6,224,236 discloses a rotating seat 19, a retractable socket 20, loop grooves 191 and protruded pegs 201 (figure 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383.  The examiner can normally be reached on M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875